Citation Nr: 1110912	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  11-01 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for stomach problems.



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from August 1944 to September 1945.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas denying claims seeking entitlement to service connection for a lung condition and stomach problems respectively. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim seeking entitlement to service connection for stomach problems is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran has lung disorders, to include chronic obstructive pulmonary disorder (COPD) which became manifest long after service discharge; the Veteran claims tobacco use began during service; there is no competent medical evidence establishing that tobacco use was caused or aggravated by service-connected PTSD.


CONCLUSION OF LAW

The Veteran's lung disorder, to include COPD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 and 5107 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to the Veteran in September 2009.  That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The letter also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim(s), and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board concludes an examination is not needed in this case.  As will be explained below, the medical evidence indicates the Veteran's respiratory problems, to include COPD are attributable to his long-standing smoking habit.  Indeed, the Veteran concedes his lung disorder is a tobacco-related disease.    The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of a lung disorder.  No medical professional has ever linked the Veteran's current diagnoses to anything other than tobacco use.  Service connection for disability due to the use of tobacco products during active service is prohibited by law.  38 U.S.C.A. § 1103(a) (West 2002).  For these reasons, the Board concludes the duty to provide the Veteran with a VA examination has not been triggered.  McLendon, 20 Vet. App. 79 (2006).  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran.  In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

In the absence of a presumption, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran claims he had "perfect lungs" prior to his military service.  He further indicates he began smoking while in the military due to the stress of combat and was heavily addicted at the time of separation.  He claims he ultimately developed numerous lung problems due to his smoking habit.

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

With respect to tobacco-related disability, for claims filed after June 9, 1998, which is the case here, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. § 1103(a) (West 2002).  

Service treatment records are silent as to any complaints, treatment or diagnoses of a lung-related condition.  Indeed, the Veteran does not claim he had lung problems while in the military.  Rather, he merely claims his smoking habit began in the military due to the stress of war and continued thereafter.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

After service, medical records from 1999 (over five decades after service) and on indicate a lengthy history of pulmonary and respiratory problems, to include COPD.  The Veteran's medical records link the Veteran's COPD and other lung-related issues to a long-standing smoking habit of 80 to 100 packs per year. 

The Veteran himself concedes his lung disorders are due to his long-standing smoking habit.  Although the Board sympathizes with the Veteran's disorder and his experiences in combat, the Board is precluded by law from awarding service connection for a tobacco-related disability.  38 U.S.C.A. § 1103(a).

No medical professional has ever diagnosed the Veteran with a lung disorder related to any incident of his military service.  Rather, the medical evidence overwhelmingly indicates the Veteran's COPD and other respiratory problems are attributable to his long-standing smoking habit.  Indeed, the Veteran concedes his respiratory problems are probably due to his smoking habit.  Rather, he claims he should be service connected for these conditions because his smoking habit began in the military.  As indicated, the Board is precluded by law from awarding service connection for tobacco-related disabilities on the premise that tobacco use began while in the military.  Id.

Service connection for a tobacco-related disability alleged to be secondary to a disability not service-connected on the basis of being attributable to a veteran's use of tobacco products during service may be warranted if the following criteria are met: (1) the service-connected disability caused a veteran to use tobacco products after service; (2) if so, the use of tobacco products as a result of the service- connected disability was a substantial factor in causing a secondary disability; and (3) the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability. VAOPGCPREC 6-2003.  For example, a veteran service connected for a mental disorder which results in a nicotine dependence may establish service connection for disease or disability attributable to the effects of secondarily service-connected nicotine dependence.   In the instant case, there is no competent medical evidence suggesting that the veteran's use of tobacco products was the result of his service-connected PTSD.  Further, by the Veteran's own admission he began using tobacco products during service not after service. 

For these reasons, service connection is not warranted.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim. As such, the benefit-of-the-doubt rule does not apply. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a lung disorder is denied.


REMAND

The Veteran claims his stomach problems began during his military service.  Specifically, he indicates serving in combat made him fear for his life.  He constantly suffered with sleepless nights and an upset stomach.  He claims he treated his stomach problems with Tums and Rolaids and never bothered going to sick call or formally complaining of his ailment.  Even so, he says he suffered with stomach problems for decades before developing more serious stomach disorders.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of a stomach related condition.  Indeed, as indicated above, the Veteran concedes he never complained of stomach problems in the military.  Rather, he treated his symptoms with over-the-counter medications.  

His DD-214, however, confirms the Veteran served overseas as an infantryman.  The Board also finds noteworthy that the Veteran is currently service connected for posttraumatic stress disorder (PTSD) related to combat-related stressful incidents in the military.  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service. However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder. See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. 

In this case, the Board finds the Veteran's contentions that he suffered with stomach problems in the military due to combat anxiety credible and consistent with the circumstances of his military service.  

After service, the Veteran was treated privately in June 1993 for acute gastrointestinal hemorrhage with suspected peptic ulcer disease.  He underwent an esophagogastroduodenoscopy where a duodenal ulcer was discovered.  At that time, the private physician noted "a long history of indigestion," which the Veteran treated with Tums and Rolaids.  The 1993 physician further noted no upper gastrointestinal disease or definitive history of peptic ulcer disease.   More recent records through 2009 indicate diagnoses of gastric ulcer, colitis, and gastroenteritis.

From the medical evidence it is clear the Veteran was first treated for a chronic stomach disorder in 1993, nearly five decades after service.  The medical evidence, however, also notes the Veteran's "long history of indigestion."  In light of the Veteran's credible contention that he suffered with stomach problems in the military and continuously thereafter, and in light of the Veteran's combat service, the Board concludes a VA examination is warranted to assess whether the Veteran's current diagnoses are related to indigestion-type symptoms that began in the military and persisted thereafter.  McLendon, 20 Vet. App. 79.  The Board notes the Veteran has never been afforded a gastrointestinal VA examination.

The AMC should also take this opportunity to obtain recent VA outpatient treatment records from December 2009 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Obtain the Veteran's medical records from the VA medical system in Wichita, Kansas from December 2009 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After the above records are obtained, to the extent available, schedule the Veteran for an appropriate examination to ascertain any and all current stomach/digestive diagnoses, to include duodenal ulcer, peptic ulcer disease, or colitis and their likely etiology.  The examiner is asked to specifically address whether the Veteran's current diagnoses are "at least as likely as not" related to his long-standing symptoms of indigestion/upset stomach, his combat service or any other incident of his military service.  

Pertinent documents in the claims folder must be reviewed by the examiner, to include a copy of this Remand, and the examiner should provide a complete rationale for any opinion given without resorting to speculation.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

2.  Readjudicate the Veteran's claim. If the claim remains denied, issue a supplemental statement of the case to the Veteran and he should be given an opportunity to respond, before the case is returned to the Board

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


